 Case 2:19-mj-30227-DUTY ECF No. 44 filed 02/03/20        PageID.142   Page 1 of 3



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN

 UNITED STATES OF AMERICA,

        Plaintiff,                          Case No. 19-mj-30227

 v.

 D-1 JARRETT WHITE,
 D-2 ROBERT JACK,
 D-3 FENDLEY JOSEPH


        Defendants.



              MOTION AND BRIEF FOR LEAVE TO
           DISMISS COMPLAINT WITHOUT PREJUDICE


      Pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure, the United

States of America hereby moves for leave to dismiss without prejudice the complaint

against Defendants D-1 JARRETT WHITE, D-2 ROBERT JACK, and D-3 FENDLEY

JOSEPH.

      On January 31, 2020, each of the defendants appeared in Court and entered

into a pretrial diversion agreement with the government. Pursuant to its agreements

with the defendants, the United States is requesting that charges against them be

dismissed and will not reinstate charges so long as defendants successfully

complete their diversionary programs.
 Case 2:19-mj-30227-DUTY ECF No. 44 filed 02/03/20     PageID.143    Page 2 of 3



      Accordingly, the government requests leave to dismiss the complaint without

prejudice.



                                           Respectfully submitted,

                                           MATTHEW SCHNEIDER
                                           United States Attorney

                                           s/Timothy Wyse
                                           Assistant United States Attorney
                                           211 W. Fort Street, Suite 2001
                                           Detroit, MI 48226
                                           Timothy.wyse@usdoj.gov
                                           (313) 226-9144

Dated:       February 3, 2020
 Case 2:19-mj-30227-DUTY ECF No. 44 filed 02/03/20         PageID.144   Page 3 of 3



                          CERTIFICATE OF SERVICE

      I hereby certify that on Monday, February 03, 2020, I electronically filed the

foregoing document with the Clerk of the Court using the CM/ECF system which

will send notification of such filing to the following:

Attorney Mark A. Gatesman, counsel for Defendant Fendley Joseph
Attorney Benton Martin, Esq., counsel for Defendant Jarratt White
Attorney S. Allen Early, Esq., counsel for Defendant Robert Jack




                                               s/Timothy Wyse
                                               Timothy Wyse
                                               Assistant United States Attorney
                                               211 W. Fort Street, Suite 2001
                                               Detroit, MI 48226
                                               Timothy.wyse@usdoj.gov
                                               (313) 226-9144
